TaliAeer.ro, J.
This is a possessory action. The plaintiff alleges that ho is owner of a tract of land lying in the parish of Rapides, and that the same lias been in the peaceable possession of his ancestors and himself together for a period of thirty years, but that recently he has been disturbed in the possession of it by the defendant, who has ille-gally gone upon the land and detains it from the petitioner. The answer denies both tho plaintiff’s possession and alleged disturbance. Judgment was rendered in favor of the defendant and the plaintiff has appealed.
*177We think the plaintiff has failed to make good his allegations of possession which is the gist oí the action. A power of attorney from plaintiff to one Bruce is introduced in evidence, the purport of which is, that Bruce is authorized to take charge of the real estate of plaintiff, situated in the parish of Rapides, and to lease the same, collect rents, etc. This act is dated the tenth oí December, 1809. It is not shown that the agent ever had the land in question in possession. On the contrary, the defendant proves by a witness who testifies that he has known the place, the possession of which is in controversy since I860, that neither the plaintiff, his father, nor Bruce, the plaintiff’s agent, has ever resided upon or had possession of the land to the witness’ knowledge. That for throe years immediately preceding the commencement of the defendant’s possession, the land was continuously in possession of other parties authorized by Governor Wells to occupy it. The plaintiff’s evidence, it is clear, does not enable him to maintain a possessory action.
It is therefore ordered, adjudged and decreed that the judgment of the district court be affirmed with costs.